Case 3:19-cv-05725-AET-ZNQ Document 1-1 Filed 02/14/19

Mark J. Blunda, Esq.
(Atty. ID#018641977)
APRUZZESE, McDERMOTT,
MASTRO & MURPHY, P.C.

25 Independence Boulevard
Warren, New Jersey 07059

(908)

580-1776

Attorneys for Defendants
RWJBarnabas Health and
Community Medical Center

 

JULIANN ALTMAN,

RWJBARNABAS HEALTH, COMMUNITY
MEDICAL CENTER and JANE DOES
1-10, ABC INC(S)1-5, XYZ
CORP(S)1-5 (fictitious names
unknown)

Plaintiff,

Vv.

Defendants.

 

 

TO;

Clerk, Law Division

Superior Court of New Jersey
Ocean County Court House

100 Hooper Avenue

Toms River, N.J. 08754

Via Electronic Filing

Mark F. CASAZZA, ESQ.

RUDNICK, ADDONIZIO, PAPPA & CASAZZA
25 Village Court

Hazlet, N.J. 07730

Attorneys for Plaintiff

Please take notice that on February 14,

Docket No.:

Page 1 of 2 PagelD: 19

CIVIL ACTION

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - OCEAN COUNTY

OCN-L-116-19

2019,

NOTICE OF FILING OF NOTICE OF
REMOVAL

Defendants

RWJBarnabas Health and Community Medical Center filed a Notice of
Case 3:19-cv-05725-AET-ZNQ Document 1-1 Filed 02/14/19 Page 2 of 2 PagelD: 20

Removal (a copy of which is attached) of the above-captioned action
from the New Jersey Superior Court, Law Division, Ocean County,
Docket No. OCN-L-000116-19, to the United States District Court

for the District of New Jersey.

APRUZZESE, McDERMOTT,
MASTRO & MURPHY, P.C.
Attorneys for Defendants
RWJBarnabas Health and
Community Medical Center

By:/s/ Mark J. Blunda
Mark J. Blunda, Esq.

 

Dated: February 14, 2019
